
	

113 HR 5885 IH: Pribilof Islands Transition Act Amendments of 2014
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5885
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Pribilof Islands Transition Act to require the Secretary of Commerce to provide notice
			 of certification that no further corrective action is required at sites
			 and operable units covered by the Pribilof Islands Environmental
			 Restoration agreement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Pribilof Islands Transition Act Amendments of 2014.
		2.Requirement of notice regarding certification under Pribilof Islands Transition Act
			(a)LandsSection 205 of the Fur Seal Act of 1966 (16 U.S.C. 1165) is amended—
				(1)in subsection (f)—
					(A)by designating the text as paragraph (1); and
					(B)by adding at the end the following:
						
							(2)In addition to the authority in paragraph (1), the Secretary may transfer or exchange land or
			 interests therein on the Pribilof Islands to the village corporations
			 identified in section 105(c), in accordance with section 22(f) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1621) as necessary or
			 appropriate to facilitate the transfer of lands and related improvements
			 not specified for transfer in the document entitled Transfer of Property on the Pribilof Islands: Descriptions, Terms and Conditions.; and
					(2)by adding at the end the following:
					
						(g)
							(1)Notwithstanding any other provision of law, the village corporations identified in section 105(c)
			 shall have a first priority right to acquire any Federal land on their
			 respective islands (and related improvements on such land) that is not
			 specified for transfer in the document entitled Transfer of Property on the Pribilof Islands: Descriptions, Terms and Conditions and that, after October 31, 1983—
								(A)ceases to be actually used by the Federal Government in connection with the administration of any
			 Federal installation; or
								(B)is in excess of the smallest practicable tract, as determined by the Secretary or the Secretary of
			 the department in which the Coast Guard is operating, enclosing land
			 actually used in connection with the administration of any Federal
			 installation, as described in section 3(e) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1602(e)).
								(2)Not later than 30 days after determining that Federal land meets either of the criteria specified
			 in subparagraphs (A) and (B) of paragraph (1), the Secretary shall notify
			 the relevant village corporation of that determination.
							(3)Not later than 90 days after receiving notification under paragraph (2), the relevant village
			 corporation shall notify the Secretary of the corporation’s intent to
			 exercise the priority right to acquire property authorized under paragraph
			 (1) with respect to the property.. 
				(b)Notice of certificationSection 105 of the Pribilof Islands Transition Act (title I of Public Law 106–562; 16 U.S.C. 1161
			 note) is amended—
				(1)in subsection (a)(1), by striking The Secretary and inserting Notwithstanding paragraph (2) and effective on the date the Secretary publishes the notice of
			 certification required by subsection (b)(5), the Secretary;
				(2)in subsection (b)—
					(A)in paragraph (1)(A), by striking 205 and inserting 205(a); and
					(B)by adding at the end the following:
						
							(5)Notice of certificationThe Secretary shall promptly publish and submit to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate notice that the certification described in
			 paragraph (2) has been made.; and
					(3)in subsection (c)—
					(A)in the matter preceding paragraph (1), by striking makes the certification described in subsection (b)(2) and inserting publishes the notice of certification required by subsection (b)(5); and
					(B)in paragraph (1), by striking Section 205 and inserting Subsections (a), (b), (c), and (d) of section 205.
					
